UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4360



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LAMONT VAN HARRIS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CR-01-261)


Submitted:   April 26, 2004                   Decided:   May 24, 2004


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wiley W. Newbold, Morgantown, West Virginia, for Appellant. Kasey
Warner, United States Attorney, Monica K. Schwartz, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lamont Van Harris appeals his conviction pursuant to a

guilty plea and his seventy-two month prison term for one count of

possession with intent to distribute cocaine base, in violation of

21 U.S.C. § 841(a)(1) (2000).     Counsel for Harris has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), in which he

states there are no meritorious issues for appeal, but presents

three   issues   for   this   court’s   review.    Harris   has   filed   a

supplemental pro se brief, and we have considered it as well.

Finding no reversible error, we affirm.

           Harris contends that his guilty plea was not knowing and

voluntary.    This court generally reviews the adequacy of a guilty

plea proceeding de novo.      See United States v. Damon, 191 F.3d 561,

564 n.2 (4th Cir. 1999) (citing United States v. Goins, 51 F.3d

400, 402 (4th Cir. 1995)).          Rule 11 violations, however, are

reviewed under a harmless error standard.         See id.   Any variance

from the Rule 11 requirements that does not affect the substantial

rights of the defendant is disregarded.           See Fed. R. Crim. P.

11(h); United States v. DeFusco, 949 F.2d 114, 117 (4th Cir. 1991).

We have reviewed the district court’s thorough Rule 11 colloquy,

and conclude that Harris cannot show that his guilty plea was

unknowing or involuntary.

           Harris objects to the determination of his relevant

conduct at sentencing.        A district court’s determination of the


                                  - 2 -
drug quantity attributable to a defendant is a factual finding

reviewed for clear error.              United States v. Randall, 171 F.3d 195,

210 (4th Cir. 1999).            In calculating drug amounts, the court may

consider any relevant information, provided that the information

has sufficient indicia of reliability to support its accuracy.

United States v. Uwaeme, 975 F.2d 1016, 1021 (4th Cir. 1992).

Harris objects to the inclusion of a quantity of marijuana shipped

to a third party, which the recipient stated he was receiving for

Harris.         We    conclude       that   the     district    court’s   credibility

determination was not clearly erroneous.                   Harris also objects to

the inclusion of drugs found during a search of his residence.

Harris    did    not     file    a    motion   to    suppress    the   drugs.   Even

illegally-seized evidence may be used against the defendant at

sentencing.          See United States v. Lee, 540 F.2d 1205, 1211-12 (4th

Cir. 1976); see also United States v. Acosta, 303 F.3d 78, 84-85

(1st Cir. 2002) (collecting cases).                     Here, the drugs were not

suppressed, and Harris is unable to show that their attribution to

his relevant conduct at sentencing was clearly erroneous.

            Finally, Harris contends that he received ineffective

assistance of counsel.                Ineffective assistance claims are not

generally addressed on direct appeal. United States v. Richardson,

195 F.3d 192, 198 (4th Cir. 1999) (providing standard and noting

that ineffective assistance of counsel claims generally should be

raised by motion under 28 U.S.C. § 2255 (2000)).                    We conclude that


                                            - 3 -
Harris has not shown conclusively from the face of the record that

counsel provided ineffective representation.   Richardson, 195 F.3d

at 198.   Therefore, we decline to address his claim of ineffective

assistance of counsel at this juncture.

            We have examined the entire record in this case in

accordance with the requirements of Anders and find no meritorious

issues for appeal.   Accordingly, we affirm Harris’s conviction and

sentence.   This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.    If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.    Counsel’s motion must state that a

copy thereof was served on the client. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 4 -